Cullen, J.
By section 60, Code Criminal Procedure, as amended in 1885, Courts of Special Sessions in the city of Brooklyn have exclusive jurisdiction to try and determine all complaints for misdemeanors where the term of imprisonment does not exceed one year, subject to the power of removal by a certificate from a county judge or Supreme Court justice.
This legislation has been held constitutional. People ex rel. Comaford v. Dutcher, 83 N. Y. 240. Therefore, in such courts no election, other than a failure to obtain the certificate of removal is necessary to give jurisdiction to try the case. If the prisoner demands a trial by jury the court must summon one. If he fails to make such demand the court must proceed to try the case. Code Crim. Pro. §§ 701, 702, 703. Here the relator neither obtained a certificate of removal, nor demanded trial by jury. Hence, he was properly tried by the court.
The trial was had June 7th On the complaint the adjournment was endorsed to June 8th. It is not denied, and the magistrate testified, that the adjournment was announced to the *4447th, and the prisoner was not misled by the indorsement on the papers. It does not appear that he ever saw the endorsement. I do not think this clerical mistake vitiated the proceedings.
The writ must be discharged and the prisoner remanded.